IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT




                               No. 00-30865


ARNOLDO JOSÉ ROBLETO OROZCO,

                                                    Plaintiff-Appellant,

v.


TRINITY SHIP MANAGEMENT, S.A.; HARBOR
SHIPPING & TRADING CO., S.A.; SUNRISE
SHIPPING AGENCY, INC.; GALINI MV, HER
ENGINES, APPAREL AND FURNISHINGS, IN REM

                                                   Defendants-Appellees.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (99-CV-2810-K)

                               May 15, 2001

Before DAVIS, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     In this admiralty case implicating personal injury to a

seaman, Plaintiff-Appellant Orozco, we are asked to reverse the

district court’s dismissal of Orozco’s complaint on the basis of a

forum    selection   and   choice   of   law   clause   contained   in   his

Memorandum of Agreement (“the employment agreement”) for service on


     *
       Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH Cir. R. 47.5.4.
an   oceangoing    cargo    vessel   registered   in   Panama,   owned    by a

Panamanian corporation, and managed by a Panamanian corporation

with principal place of business in Piraeus, Greece.             Orozco is a

citizen of Nicaragua who was injured on the vessel while welding.

He went ashore in Colombia where he was diagnosed with compound

fractures, and thereafter returned to his native Nicaragua.

      Orozco’s employment agreement provides:

            It is mutually agreed that all disputes
            arising from this contract including illness
            and injury claims will be determined by the
            Piraeus Courts Greece, in accordance with the
            existing Greek law.

The employment agreement is written in English, and the above-

quoted forum selection and choice of law clause appears immediately

above Orozco’s signature on that agreement.            Orozco neither speaks

nor writes English, and signed the agreement without benefit of an

interpreter shortly after reporting aboard the vessel in New

Orleans.

      On appeal, Orozco asserts the nullity of the subject clause on

grounds    that,   as   a   Spanish-only   speaking     and   reading    seaman

reporting aboard a vessel far from his native land and being

required to sign an employment agreement containing such a choice

of law and forum without benefit of an interpreter, under penalty

of being put ashore at the vessel’s next port of call, wherever

that might be, he was deprived of any possible bargaining power

that he might otherwise have had, and could not be charged with

notice of the subject clause, which might otherwise be implied as

                                       2
a matter of law by virtue of his signature on the agreement.    He

also claims that being forced to litigate in Greece deprives him of

his “day in court” as a practical matter.

     We cannot view Orozco’s arguments in a factual vacuum; but

neither can we consider this appeal in a legal vacuum.   We must do

so in light of the considerable federal and state jurisprudence

affecting the issues implicated in this case.      When we do, we

conclude that Orozco’s arguments are unavailing.

     After considering the record on appeal and the facts and law

as ably presented by counsel in their respective briefs and oral

arguments, we are convinced that the district court’s dismissal

must be affirmed.   The facial appeal of arguments of counsel for

Orozco —— especially those addressing the issue of notice —— to the

contrary notwithstanding, the legal precedents that control our

decision today bind Orozco to the provisions of the agreement he

signed, including without limitation the forum selection and choice

of law clause, irrespective of the geographical, fiscal, and

linguistic constraints under which he was laboring.

AFFIRMED.




                                3